Citation Nr: 0524971	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969, including service in Vietnam from January 1968 
to January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a July 2004 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD) as a 
separate and distinct claim;the veteran did not appeal.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
claimed psychiatric disorder, diagnosed as depression, had 
its onset during service, or is otherwise etiologically 
related to service, and the disorder is not a psychosis.


CONCLUSION OF LAW

A psychiatric disorder, to include depression, was not 
incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) stated that, 
under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, 18 Vet. App. at 121.  

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), the Court addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In April 2001 and April 2003 letters implementing VA's duty 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claim, and what the veteran's own 
responsibilities were in accord with the duty to assist.  In 
addition, the veteran was advised by virtue of a November 
2001 rating decision, a detailed August 2002 Statement of the 
Case (SOC), and Supplemental SOCs most recently issued in 
March 2005, of the pertinent law and what the evidence must 
show in order to substantiate the claim.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  See Mayfield v. Nicholson, supra, at 
125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.


The Board notes further that, in Pelegrini v. Principi, 
supra, the Court held that a VCAA notice must be provided to 
a claimant before the "initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  The Court also made it clear that where notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004, supra.  

Here, the veteran was notified of VA's duty to assist both 
prior and subsequent to the appealed rating decision.  The RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate the claim and to assist 
him in developing relevant evidence.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of this matter.  Rather, remanding this case 
again to the RO for further VCAA development would result 
only in additional delay, with no benefit to the veteran.  
See Bernard v. Brown, supra.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
All available service medical records are on file, and 
further attempts to obtain any more have been unsuccessful; 
moreover, it is not clear if these records are even 
incomplete.  VA records and private medical opinions have 
been secured for the file.  For its part, VA has done 
everything reasonably possible to assist the veteran, and no 
further action is necessary to meet the requirements of the 
VCAA and the applicable regulatory changes published to 
implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

The available service medical records are entirely negative 
for any complaints, treatment, or diagnosis of a psychiatric 
nature.  The November 1968 separation examination report 
reflects that psychiatric evaluation was normal.  The 
veteran's DD Form 214 reflects that his military specialty 
was as a vehicle operator, and service personnel records show 
that he served in the Republic of Vietnam from January 1968 
to January 1969.

A private medical record dated in May 2000 reflects that the 
veteran was seen with complaints of feeling bad all the time.  
Assessments of diabetes Type II with some fluctuations of 
blood sugar, malaise/fatigue, and depression were made.  

In February 2001, the veteran filed his compensation claim 
for depression, indicating that this condition began in 
January 1969.  

The record contains lay statements from the veteran, his 
mother, and his sister to the effect that, following service 
in Vietnam and his discharge from service, he had experienced 
behavioral changes and depression.

VA medical records dated in 2004 show treatment for PTSD and 
marital problems, with no mention of military service, and 
also contain references to on-going treatment for depression.  


III.  Pertinent Law and Regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Although not shown in service, certain chronic diseases, 
including psychoses, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

IV.  Analysis

At the outset of this discussion, the Board notes that a 
letter from the RO dated in April 2001 indicates the 
possibility that a portion of the veteran's service medical 
records may have been destroyed in a fire at the National 
Personnel Records Center in 1973.  However, the Board 
observes that at least some service medical records are 
available in this case, as are both the induction and 
separation examination reports.  Under such circumstances, 
the Court has held that there is a heightened obligation on 
the part of VA to explain its findings and conclusions, and 
to consider carefully the benefit-of-the-doubt rule.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with the heightened obligation set forth 
in Cuevas and O'Hare in mind.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In this case, the evidence shows that depression was 
initially diagnosed in May 2000, and it appears that the 
veteran has received on-going treatment since then for that 
condition.  Accordingly, a current diagnosis of depression is 
factually established.  

It is significant to note, however, that there was no showing 
of any psychiatric disorder or diagnosis in service, within 
the first post-service year, or until more than 30 years 
after service.  This gap in the evidentiary record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991); see also Voerth v. West, 13 Vet. App. 117,
120-1 (1999) (there must be medical evidence on file 
demonstrating a relationship between the current disability 
and the claimed continuous symptomatology, unless such a 
relationship is one as to which a layperson's observation is 
competent).  Such evidence is lacking in this case.

Moreover, there is no competent evidence of record which 
establishes, or even suggests, an etiological relationship 
between service and the veteran's currently manifested 
psychiatric disorder, diagnosed as depression.  And, even if 
this condition had been manifested within one year after 
service separation, it is not a psychotic disorder, and is 
not subject to the one-year presumption period.

The veteran is certainly capable of providing evidence such 
as giving a history symptoms of panic and depression 
following service, as the veteran and his family members have 
done.  However as laypersons, neither he nor his family 
members are considered capable of opining on matters 
requiring medical knowledge, such as diagnosing a psychiatric 
disorder or identifying its etiology.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Moreover, in this case the preponderance of 
the probative and objective medical evidence now of record 
does not include any indication that the veteran's diagnosed 
depression is related to service or any incident thereof.  38 
U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

The Board has considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. at 310-1; 38 
C.F.R. § 3.102.  However, when the evidence for and against a 
claim is not in equipoise, then there is a preponderance of 
evidence either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 67, 69-70 (1996).  Based upon the evidence 
of record, service connection for a psychiatric disorder must 
be denied.




ORDER


Service connection for a psychiatric disorder, to include 
depression, is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


